                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

WAYNE MADOLE                                                                      PLAINTIFF
ADC #158959

V.                              NO: 5:16-CV-00377 JLH-PSH

RONALD STUKEY                                                                   DEFENDANT

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court’s findings in all

respects.

       IT IS THEREFORE ORDERED:

       Dr. Stukey’s motion for summary judgment (Doc. No. 79) is granted, and Madole’s claims

against Dr. Stukey are dismissed with prejudice.

       DATED this 3rd day of October, 2018.



                                                    __________________________________
                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
